                                                                             J S -6
 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
10

11   SILVANO CABRAL ESCOBEDO,                  CASE NO.: CV 19-5594-GW-SKx
                                               [Los Angeles Superior Court Case No.:
12                      Plaintiff,             19STCV18326]
13   vs.                                       REMAND ORDER
14   DOLLAR TREE STORES, INC., and             [Assigned to Hon. George H. Wu]
     DOES 1 to 100, inclusive,
15
                        Defendants.
16

17
                                      I. BACKGROUND
18
           On or about May 28, 2019, Plaintiff SILVANO CABRAL ESCOBEDO
19
     (hereinafter “Plaintiff”) commenced the above-entitled civil action in the Superior
20
     Court for the County of Los Angeles by filing a Complaint therein entitled Silvano
21
     Cabral Escobedo v. Dollar Tree Stores, Inc., DOES 1 to 100, inclusive, Case No.
22
     19STCV18326. Plaintiff’s complaint for negligence and premises liability arises
23
     from an alleged incident on May 29, 2017, at defendant Dollar Tree Stores, Inc.’s
24
     (“Dollar Tree”) store in Canoga Park, California.
25
           On May 28, 2019, plaintiff served his Statement of Damages on Dollar Tree.
26
     Plaintiff’s Statement of Damages stated that he sought more than $2,091,447.37 in
27
     combined special and general compensatory damages. Based on this “other paper,”
28

                                              -1-
                              [PROPOSED] REMAND ORDER
 1   Dollar Tree determined that the amount in controversy exceeded the $75,000.00
 2   statutory minimum. Accordingly, Dollar Tree removed the matter to federal court
 3   pursuant to 28 U.S.C. §§1332, 1441, and 1367, on June 27, 2019.
 4         The parties have now agreed and stipulated to limit any and all recovery of
 5   damages by plaintiff SILVANO CABRAL ESCOBEDO to $74,999.00 or less, as
 6   evidenced by the Stipulation to Cap Plaintiff’s Damages and Remand, executed by
 7   plaintiff SILVANO CABRAL ESCOBEDO and defendant DOLLAR TREE, by and
 8   through their attorneys of record. Accordingly, the parties request an order from this
 9   Court remanding the case to the Los Angeles County Superior Court, Case No.
10   19STCV18326.
11                                      II. ANALYSIS
12         United States Code, Title 28, Section 1447(c), provides that “[i]f at any time
13   before final judgment it appears that the district court lacks subject matter
14   jurisdiction, the case shall be remanded.” (Emphasis added). In light of the parties’
15   stipulation limiting any and all recovery by Plaintiff to $74,999.99 or less, this Court
16   lacks subject matter jurisdiction and must, therefore, remand the case to state court
17   pursuant to 28 U.S.C. § 1447(c). See Bruns v. NCUA 122 F.3d 1251, 1257 (9th Cir.
18   1997) (“Section 1447(c) is mandatory, not discretionary.”)
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26

27

28
                                               -2-
                               [PROPOSED] REMAND ORDER
 1                                 III. CONCLUSION
 2         Because the amount in controversy does not exceed $75,000.00, this Court
 3   lacks subject matter jurisdiction in the present case.   Accordingly, the case is
 4   REMANDED to the Los Angeles County Superior Court, Case No. 19STCV18326.
 5

 6

 7   IT IS SO ORDERED.
 8

 9   DATED: July 29, 2019                ___________________________________
10                                            HON. GEORGE H. WU,
                                              U.S. DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -3-
                             [PROPOSED] REMAND ORDER
 1                                         PROOF OF SERVICE

 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3   1.   At the time of service I was at least 18 years of age and not a party to this legal action.

 4   2.   My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks, CA 91403.

 5   3.   I served copies of the following documents (specify the exact title of each document served):

 6                                      [PROPOSED] REMAND ORDER

 7   4.   I served the documents listed above in item 3 on the following persons at the addresses listed:

 8         Gary Berkovich, Esq.                             Attorneys for Plaintiffs
           Law Offices of Gary Berkovich                    SILVANO CABRAL ESCOBEDO
 9         14900 Ventura Blvd., Ste. 220
           Sherman Oaks, CA 91403
10         (818)465-9505; (818) 358-2829 Fax

11         Marc Eric Levine                                 Attorneys for Plaintiffs
           The Levine Law Firm                              SILVANO CABRAL ESCOBEDO
12         5350 Topanga Canyon Blvd.
           Woodland Hills, CA 91364
13         (818)881-6858; (818) 431-2087 Fax

14   5.   a.         By personal service. I personally delivered the documents on the date shown
                     below to the persons at the addresses listed above in item 4. (1) For a party
15                   represented by an attorney, delivery was made to the attorney or at the attorney's
                     office by leaving the documents in an envelope or package clearly labeled to
16                   identify the attorney being served with a receptionist or an individual in charge of
                     the office. (2) For a party delivery was made to the party or by leaving the
17                   documents at the party's residence between the hours of eight in the morning and six
                     in the evening with some person not less than 18 years of age.
18
          b.   X     By United States mail. I enclosed the documents in a sealed envelope or package
19                   addressed to the persons at the addresses in item 4 and (specify one):

20                   (1)        deposited the sealed envelope with the United States Postal Service, with
                                the postage fully prepaid on the date shown below, or
21
                     (2)   X    placed the envelope for collection and mailing on the date shown below,
22                              following our ordinary business practices. I am readily familiar with this
                                business's practice for collecting and processing correspondence for
23                              mailing. On the same day that correspondence is placed for collection and
                                mailing, it is deposited in the ordinary course of business with the United
24                              States Postal Service, in a sealed envelope with postage fully prepaid.

25                 I am a resident or employed in the county where the mailing occurred. The envelope
                   or package was placed in the mail at Sherman Oaks, California.
26

27

28
                                                      -4-
                                   [PROPOSED] REMAND ORDER
 1         c.            By overnight delivery. I enclosed the documents on the date shown below in an
                         envelope or package provided by an overnight delivery carrier and addressed to the
 2                       person at the addresses in item 4. I placed the envelope or package for collection and
                         overnight delivery at an office or a regularly utilized drop box of the overnight delivery
 3                       carrier.

 4         d.            By messenger service. I served the documents on the date shown below by placing
                         them in an envelope or package addressed to the person on the addresses listed in
 5                       item 4 and providing them to a professional messenger service for service.

 6         e.            By fax transmission. Based on an agreement of the parties to accept service by fax
                         transmission, I faxed the documents on the date shown below to the fax numbers of
 7                       the persons listed in item 4. No error was reported by the fax machine that I used. A
                         copy of the fax transmission, which I printed out, is attached to my file copy.
 8
           f.            By e-mail or electronic transmission. Based on an agreement of the parties to
 9                       accept service by e-mail or electronic transmission, I caused the documents to be sent
                         on the date shown below to the e-mail addresses of the persons listed in item 4. I did
10                       not receive within a reasonable time after the transmission any electronic message or
                         other indication that the transmission was unsuccessful.
11
     6.    I served the documents by the means described in item 5 on (date): See below
12
     I declare under penalty of perjury under the laws of the State of California that the foregoing is true
13   and correct.

14
      07/22/19                      Aly Byerly                                    /s/Aly Byerly
15     DATE                    (TYPE OR PRINT NAME)                         (SIGNATURE OF DECLARANT)
16   I:\30000-000\30799\Pleadings\FEDERAL\PO re Stip to Remand.docx


17

18

19

20

21

22

23

24

25

26

27

28
                                                                      -5-
                                            [PROPOSED] REMAND ORDER
